Citation Nr: 1215074	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  03-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for atypical chest pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1978, and from December 1990 to June 1991.  In addition, she also has verified active duty for training (ACDUTRA) periods from August 7-11, 1993; July 9-21, 1995; June 1-14, 1997; June 14-27, 1998; and from August 16-27, 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In a July 2004 decision, the Board remanded the claim for chest pain for further development and subsequently denied the matter in a July 2009 decision.  

The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Order, the Court vacated that portion of the Board's July 2009 decision devoted to the chest pain claim and remanded it for further development consistent with a Joint Motion agreed to between the Veteran's then private attorney and a representative of VA's Office of General Counsel.  Pursuant to the Joint Motion, the Board remanded the claim for additional development in September 2010.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, atypical chest pain is likely related to the Veteran's period of ACDUTRA in August 1999.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for atypical chest pain have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place for the Veteran's service connection claim for atypical chest pain and that there is a sound evidentiary basis for granting the claim, without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).  

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Factual Background and Analysis

The Veteran seeks service connection for chest pain.  She maintains that chest pain occurred in August 1999 during a verified period of ACDUTRA.  

The file contains the Veteran's December 1976 enlistment examination report which revealed no abnormalities, except for a scar, on clinical examination.  The Veteran did not acknowledge having any symptoms or problems.  

The file contains a periodic examination report dated in August 1998, which indicates that clinical evaluation of the lungs, chest, and heart were normal.  The Veteran reported that she had not experienced symptoms of shortness of breath or pain/pressure in the chest.  



The file contains treatment records and statements made during August 1999 which indicated that while on ACDUTRA the Veteran was walking at a slow pace and started experiencing chest pain, accompanied by difficulty breathing and light-headedness.  911 was called.  

The Veteran was hospitalized at a private facility for several days that month.  A radiology report revealed an impression of possible mild pulmonary venous hypertension, but was otherwise negative.  A private cardiac catheterization report revealed normal coronary arteries, normal renal arteries and normal left ventricular systolic function.  It was noted that no intervention was warranted based on the findings, but that the Veteran had evidence of iron deficiency anemia, which needed to be addressed and corrected.  An anemia study subsequently revealed severe microcytic/hypochromic anemia, consistent with iron deficiency.  Diagnoses were made of exertional chest pain with possible angina equivalent, anemia and GERD.  

The file contains a line of duty investigation report pertaining to the Veteran's illness during the August 1999 ACDUTRA period.  The report indicated that at that time the Veteran was found to have an abnormal ECG and below normal HCT.  It was noted that the Veteran had reported experiencing shortness of breath and palpitations prior to this illness, but that she denied being treated for or diagnosed with a cardiac disease prior to this time.  It was noted that there was nothing in her medical records which indicated that the illness was due to a pre-existing condition.  Accordingly, it was determined that the illness was incurred in the line of duty.  

The file contains private treatment records from the Lallie Kemp Medical Center (LKMC) dated from 1999 to 2001.  The Veteran was treated for complaints of atypical chest pain in June 1999.  An August 1999 entry reflects that coronary artery disease (CAD) and GERD were diagnosed in conjunction with a follow-up for atypical chest pain.  Mitral valve prolapse (MVP) was diagnosed later in August 1999.  

During a January 2004 Board hearing, the Veteran testified that in August 1999 she suffered from a spell which resulted in her being hospitalized and treated for exertional chest pain and anemia.  She indicated that she was later treated at a private facility for hypertension and anemia.  

The Veteran underwent a VA heart examination in August 2004, but the Veteran did not complain of chest pain.  Symptoms of dyspnea on walking several blocks was reported.  The report indicated that the Veteran was taking medication for treatment of hypertension.  A chest X-ray film revealed mild enlargement of the heart and clear lungs.  An impression of mild cardiomegaly and left lung granulomas was made.  An ECG was normal.  

A VA examination of the heart was conducted in February 2009.  The Veteran described chest pain and syncope that occurred in conjunction with her deployment during Operation Desert Storm (1990-1991).  She reported that since that time, chest pain had occurred intermittently with remissions.  A history of dyspnea on severe exertion was recorded.  ECG and EKG testing were normal and the heart was normal in size.  Atypical chest pain was diagnosed.  The examiner opined that there was no evidence of obstructive coronary artery related chest pain and commented that the Veteran had atypical chest pain which was possibly unrelated to the heart.  He explained that coronary angiogram performed years after the onset of chest pain did not reveal any significant obstructive CAD.  The report further noted that a stress EKG performed in February 2009 did not reproduce chest pain.  

The Veteran underwent a VA examination in October 2010.  It was noted that the Veteran had a long-standing history of atypical chest pain, including her admittance to a hospital in August 1999.  The examiner stated that her intermittent symptoms were atypical for cardiac pain and most consistent with gastroesophageal reflux disease (GERD).  He also diagnosed the Veteran with atypical chest pain, mitral valve prolapse, and hypertension.  He suggested that the Veteran no longer had a mitral valve prolapse disorder when he noted that she had a normal echocardiogram in 2009 which failed to mention a mitral valve prolapse.  

As the examiner failed to provide any medical opinions an addendum was sought and provided in January 2012.  In it, the October 2010 VA examiner opined that the Veteran's chest pain pre-existed her period of ACDUTRA in August 1999 and that during August 1999 her symptoms did not progress or worsen beyond the natural progression of the disease.  The examiner failed to provide an adequate rationale for this opinion; specifically, there was no discussion of why the Veteran's hospitalization in August 1999 did not represent an aggravation of any chest pain disorder.  

The VA examiner also opined that hypertension pre-existed the Veteran's last periods of ACDUTRA, although there were insufficient medical records to determine whether she had hypertension during her last period of active duty from December 1990 to June 1991.  He also opined that by August 1999 she was being treated for hypertension which was chronic and unrelated to her period of ACDUTRA.  The examiner failed to provide an adequate opinion or rationale concerning why and how it was determined that the Veteran's hypertension had not increased in severity during her period of ACDUTRA in August 1999; or whether its manifestation during her last periods of ACDUTRA only represented the natural progress of the disease.  

The Board's review of the medical and lay evidence of record indicates that the Veteran's current atypical chest pain disorder is due to service and, thus, service connection on a direct basis is warranted for this claim.  Initially, the Board finds that the Veteran's claim can be resolved as a matter of direct service connection, rather than as one for service connection of a pre-existing condition.  The medical and lay evidence before the August 1999 period of ACDUTRA is not clear and unmistakable, or obvious and manifest, that the chest pain manifested in August 1999 was the same type of chest pain she complained of in May 1999 or during her second period of active duty from December 1990 to June 1991.  As noted during her October 2010 VA examination, three or four separate diagnoses have been associated as the possible cause of her chest pain, including mitral valve prolapse, GERD, hypertension and atypical chest pain.  As there is no clear and unmistakable evidence then that atypical chest pain pre-existed her period of ACDUTRA in August 1999, the presumption of soundness prevails and the case proceeds as one for direct service connection.  



The Board notes that the Veteran is currently diagnosed with atypical chest pain as indicated in the February 2009 and October 2010 VA examinations.  Therefore, under the circumstances of this case, the first requirement for service connection on a direct basis is deemed to have been met.  In this regard, the Board observes that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, under the circumstances of this case the Board affords the Veteran all reasonable doubt with respect to this initial element of service connection.  Consistent with the reasoning set forth herein for the other requirements of service connection, there is evidence of several - if not definitively confirmed - possible underlying causes of the Veteran's diagnosed atypical chest pain.  But considering the fact that this case has been ongoing for some ten years now, the indeterminate nature of the Veteran's atypical chest pain does not obviate its existence as a current disability here.

The Board observes that the Veteran's service treatment records are incomplete in this case.  The Court has had held that in cases where the Veteran's service treatment records are unavailable or incomplete, through no fault of the Veteran, there is a "heightened duty" to assist the Veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

While lay and medical evidence found in the record is not clear, the Board recognizes the Veteran's contentions that she experienced chest pain during a period of ACDUTRA in August 1999.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran is competent to offer evidence of the presence of atypical chest pain and its continuity over the years, and as atypical chest pain is so often a subjective complaint, the Board finds that her Board testimony related to chest pain is credible.  In addition, August 1999 medical evidence supports her complaints of chest pain during her period of ACDUTRA in August 1999.  Therefore, there is sufficient evidence in the record that the Veteran experienced atypical chest pain during her period of ACDUTRA in August 1999 and the second requirement for direct service connection is met.  

A successful service connection claim also needs evidence of a nexus or relationship between any current disability and an in-service injury or disease.  The October 2010 VA examiner did not provide an adequate medical opinion on whether the Veteran's atypical chest pain was related to service, but opined later that it pre-existed her period of ACDUTRA in August 1999 and was not aggravated therein.  He also failed provide an adequate rationale for these conclusions.  The examiner did not provide a definitive and persuasive statement regarding the etiology of the Veteran's current atypical chest pain.  

Given such, and given the Veteran's credible lay evidence regarding the presence of atypical chest pain during her period of ACDUTRA in August 1999, and continuity of symptomatology, the Board finds that the evidence is essentially balanced both for and against the claim for service connection for atypical chest pain.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the lay and medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's atypical chest pain is related to a period of ACDUTRA.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim, including perhaps undertaking an additional VA examination and medical opinion.  However, this case has been on appeal for nearly a decade with several appeals to the Board and one to the Court.  In addition, there have been several VA examinations conducted.  The Board notes that during the most recent examination the VA examiner failed to provide explanations or a rationale for his medical conclusions.  The Board finds that, in the interests of all involved, under the circumstances of this case and upon granting this Veteran the benefit of the doubt, her lay evidence of service incurrence is sufficient to provide proof of a nexus, or relationship, between her current atypical chest pain and her period of ACDUTRA in August 1999.  

As the Veteran has not been granted service connection for mitral valve prolapse, anemia, hypertension, or GERD while in service, the Board, mindful of the lay and medical evidence showing atypical chest pain in August 1999 and resolving all doubts in favor of the Veteran, finds that a nexus has been established between the Veteran's atypical chest pain and her period of ACDUTRA in August 1999 and finds that the third requirement for granting service connection on a direct basis has been met.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's atypical chest pain disability.  As the Board finds that the Veteran has provided evidence of the elements required for a grant of service connection for her claim, the claim for service connection for atypical chest pain is granted.


ORDER

Service connection for atypical chest pain is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


